Citation Nr: 0826976	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for Ménière's syndrome.

4.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

5.  Entitlement to an increased disability rating in excess 
of 50 percent for post-traumatic stress disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in February 2006, 
September 2006, and February 2007, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran is seeking service connection for headaches, 
hypertension and Ménière's syndrome.  The veteran also 
contends that increased disability ratings are warranted for 
his service-connected bilateral hearing loss and post-
traumatic stress disorder (PTSD).  Finally, he alleges that 
these conditions render him unemployable, and is thus seeking 
entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  

In October 2007, the veteran submitted a decision from the 
Social Security Administration (SSA), dated in September 
2007, which indicated that the veteran was entitled to 
receive monthly SSA disability benefits beginning in January 
2006.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are needed by the VA for evaluation 
of pending claims, and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Moreover, a request to 
obtain these records was referenced in the Board's prior 
remand in November 2006. See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that compliance is neither optional nor 
discretionary).  Under the circumstances of this case, an 
attempt should be made by the RO, with the assistance of the 
veteran, to obtain these records.

After reviewing the evidence of record, the Board notes that 
the veteran's most recent VA audiological examination was 
conducted in September 2004.  A subsequent audiological 
examination was scheduled for the veteran in July 2006; 
however, he submitted a statement indicating that he was 
unable to attend this examination due to his health problems.  
Under these circumstances, the veteran should be provided 
with an additional VA audiological examination to ascertain 
the current severity of his bilateral hearing loss.  In 
addition, the examiner should be asked to provide an 
etiological opinion regarding the veteran's Ménière's 
syndrome, including its relationship, if any, to his service-
connected disabilities. 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Finally, the RO should seek to update the 
record with any additional treatment records which may have 
become available during the course of this appeal.  

Accordingly, the case is remanded for the following actions:

1.  The RO must issue VCAA notice with 
regard to the issues for increased 
disability ratings for bilateral hearing 
loss and PTSD, in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Per Vazquez-Flores, the 
veteran must be advised to provide 
evidence demonstrating a worsening of the 
disability and the effect that worsening 
has on his employment and daily life and 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  The RO must request that the veteran 
identify all sources of VA and non-VA 
treatment for his headaches, hypertension, 
Ménière's syndrome, PTSD, and bilateral 
hearing loss.  The RO must then attempt to 
obtain copies of all identified medical 
treatment records.  The Board is 
particularly interested in treatment 
records for Ménière's syndrome at "McCook 
in the private sector," as noted on his 
VA treatment record, dated November 2005. 
Regardless of the veteran's response, the 
RO must attempt to obtain all of the 
veteran's updated treatment records from 
the VA Nebraska-Western Iowa Health Care 
System, since July 2007.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO must request all materials, to 
include medical records, regarding the 
veteran's awarded disability benefits 
from SSA, effective from January 2006, 
together with its decision awarding the 
veteran disability benefits.  These 
records must be associated with the 
claims file.  If these records are not 
available, a note to that effect must be 
included in the veteran's claims folder.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

4.  The veteran must be afforded a VA 
examination, by the appropriate 
specialist, to determine the nature and 
severity of his current bilateral hearing 
loss, and to provide an etiological 
opinion regarding the veteran's Ménière's 
syndrome.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies, 
to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must 
state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000, and 4000 Hertz, provide the 
puretone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland 
CNC test.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion, in light of the 
service and post service evidence of 
record, as to whether the veteran's 
current Ménière's syndrome is related to 
his period of military service, or to any 
incident therein, and/or whether this 
condition has been permanently aggravated 
by the veteran's service-connected 
bilateral hearing loss, tinnitus or PTSD.  
A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




